DENY; and Opinion Filed May 12, 2015.




                                            Court of Appeals
                                                              S     In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-15-00571-CV

                                      IN RE STEWART AZELL CROSS, Relator

                          Original Proceeding from the 203rd Judicial District Court
                                            Dallas County, Texas
                                     Trial Court Cause No. F-0037054-SP

                                           MEMORANDUM OPINION
                                         Before Justices Lang, Fillmore, and Brown
                                                 Opinion by Justice Brown
           Relator filed this original proceeding requesting that the Court order the trial court to

reinstate his appeal. 1 To establish a right to mandamus relief in a criminal case, the relator must

show that the trial court violated a ministerial duty and there is no adequate remedy at law. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). Relator

has failed to establish a right to mandamus relief. Mandamus “is not a substitute for and cannot

be used to perform the office of an appeal.” State ex rel. Healey v. McMeans, 884 S.W.2d 772,

774 (Tex. Crim. App. 1994) (orig. proceeding) (quoting Bradley v. Miller, 458 S.W.2d 673, 675

(Tex. Crim. App. 1970) (orig. proceeding)). Each of relator’s arguments could have been




     1
         Relator’s direct appeal was transferred from this Court to the Eighth Court of Appeals pursuant to chapter 73 of the Texas Government
Code. TEX. GOV'T CODE ANN. § 73.001 (West 2013) (supreme court may order cases transferred from one court of appeals to another at any
time); TEX. GOV'T CODE ANN. § 73.002 (a) (West 2013) (court of appeals to which case is transferred has jurisdiction of case without regard to
district in which case originally was tried and to which it is returnable on appeal). The Eighth Court affirmed the trial court’s judgment. Cross v.
State, No. 08-02-00170-CR, 2003 WL 253902, at *1 (Tex. App.—El Paso Feb. 6, 2003, pet. ref'd, untimely filed).
asserted on direct appeal of the judgment of the Eighth Court of Appeals. Accordingly, relator

has failed to establish a right to relief.

        We DENY the petition. TEX. R. APP. P. 52.1.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE


150571F.P05




                                             –2–